MEMORANDUM **
Bernard Jackmon, a California state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging denial of due process, retaliation, and Eighth Amendment violations. We have jurisdiction pursuant to 28 U.S.C. 1291. We review the district court’s summary judgment de novo. Robi v. Reed, 173 F.3d 736, 739 (9th Cir.1999). We affirm.
The record shows that defendants timely moved for summary judgment more than twenty days after commencement of the action and Jackmon received adequate notice and an opportunity to respond to the motion. See Fed.R.Civ.P. 56(a); Rand v. Rowland, 154 F.3d 952, 960 (9th Cir.1998) (en banc). The district court, therefore, properly considered the defendants’ summary judgment motion. See G & G Fire Sprinklers v. Bradshaw, 156 F.3d 893, 904-05 (9th Cir.1998).
Because Jackmon never submitted a Rule 56(f) declaration indicating why he needed further discovery, the district court did not abuse its discretion by denying Jackmon’s motion to extend the discovery period. See Fed.R.Civ.P. 56(f); Qualls v. Blue Cross of Cal., Inc., 22 F.3d 839, 844 (9th Cir.1994).
The district court properly granted summary judgment on Jackmon’s due process claim because the Deuel Vocational Institution’s investigation of alleged death threats made by Jackmon, though flawed, afforded Jackmon all the procedural protections set forth in Wolff v. McDonnell, *647418 U.S. 539, 563, 566, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974).
The district court properly granted summary judgment on Jackmon’s Eighth Amendment claims because he failed to create a genuine issue of material fact as to whether his conditions of confinement violated the Eighth Amendment. See May v. Baldwin, 109 F.3d 557, 565 (9th Cir.1997).
The district court properly concluded that Jackmon’s conclusory statements that defendants retaliated against him for filing a grievance were insufficient to create a genuine issue of material fact. See Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir.1995).
Jackmon’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.